        Case 2:08-cr-00758-TC Document 1776 Filed 08/24/20 PageID.13490 Page 1 of 2

12C
                                     UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

                   Petition and Order for Summons for Offender Under Supervision

Name of Offender: Daniel Maumau                                    Docket Number: 2:08CR00758-010
Name of Sentencing Judicial Officer:         Honorable Tena Campbell
                                             Senior U.S. District Judge

Date of Original Sentence: December 14, 2011
                    Ct 4: Assault with a Dangerous Weapon in Aid of Racketeering; Ct 5: Using,
Original Offense:
                    Carrying and Discharging a Firearm During and in Relation to a Crime of Violence
Original Sentence: 120 Months Custody/36 Months Supervised Release

Date of Violation Sentence: October 9, 2019
Violation Sentence:        10 Months Custody/12 Months Supervised Release

Type of Supervision:         Supervised Release                Supervision Began: September 17, 2018

                                         PETITIONING THE COURT
☒ To issue a summons                                      , Sandy, Utah

                                                     CAUSE

The probation officer believes that the offender has violated the conditions of supervision as follows:

Allegation No. 1: On July 28, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed by
his U.S. Probation Officer.

Allegation No. 2: On August 3, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Allegation No. 3: On August 10, 2020 the defendant admitted to consuming alcohol on or about August 9,
2020.

Allegation No. 4: On August 11, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Allegation No. 5: On August 13, 2020, the defendant submitted a urine samples, which tested positive for
methamphetamine.

Allegation No. 6: On August 20, 2020, the defendant failed to submit to drug and/or alcohol testing, as directed
by his U.S. Probation Officer.

Evidence in support of these allegations are contained in the United States Probation Office records.


                                          I declare under penalty of perjury that the foregoing is true and correct.
         Case 2:08-cr-00758-TC Document 1776 Filed 08/24/20 PageID.13491 Page 2 of 2

PROB 12C                                                                                      Daniel Maumau
D/UT 03/19
                                                                                            2:08CR00758-010


                                                                        ____________________________
                                                                     by Alonzo Nez
                                                                        U.S. Probation Officer
                                                                        August 24, 2020



THE COURT ORDERS:

X
☐    The issuance of a summons
☐    The issuance of a warrant and tolling of the supervision time
☐    No action
☐    Other
                                                                     Honorable Tena Campbell
                                                                     Senior United States District Judge

                                                                     Date:   8/24/2020
